Name: COMMISSION REGULATION (EC) No 795/95 of 7 April 1995 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  cooperation policy
 Date Published: nan

 8 . 4. 95 [ EN Official Journal of the European Communities No L 80/9 COMMISSION REGULATION (EC) No 795/95 of 7 April 1995 on the supply of milk products as food aid 790/91 f) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 1 032 tonnes of milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 1995. For the Commission Franz FISCHLER Member of the Commission C) oj No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . j3) OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7 . 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 80/ 10 EN Official Journal of the European Communities 8 . 4 . 95 ANNEX LOTS A and B 1 . Operation Nos (') : 1335/94 (Lot A) and 1336/94 (Lot B) 2. Programme : 1994 3 . Recipient ^): UNRWA, Supply Division, Vienna International Centre, PO box 700, A-1400 Vienna, Austria (telex 135310 UNRWA A ; fax ( 1 ) 230 75 29) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer Lot A : Ashdod : West Bank, PO box 19149, Jerusalem (tel. (972) (2) 89 05 55 ; telex 26194 UNRWA IL ; fax (972) (2) 81 65 64) Lot B : Beirut : PO box 947, Beirut, Lebanon (tel . (961 9) 86 31 32 ; telex 21430 UNRWA LE ; fax 87 1 1 45 02 32 (via satellite)). 5. Place or country of destination (*) : Lot A : Israel ; Lot B : Lebanon 6. Product to be mobilized : whole milk powder 7. Characteristics and quality of the goods (3) (*) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under I.C.I ) 8 . Total quantity : ,300 tonnes 9 . Number of lots : two (Lot A : 180 tonnes ; Lot B : 120 tonnes) 10 . Packaging and marking f) (10) : 1 kg sachets See OJ No C 114, 29. 4. 1991 , p. 1 (under I.C.2, I.C.3 and LA.2.1 ) Markings in English Supplementary markings : 'NOT FOR SALE' 1 1 . Method of mobilization : Community market The whole milk powder must be manufactured after the award of the tender 12. Stage of supply : Lot A : free at port of landing  landed ; Lot B : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Lot A : Ashdod 16. Address of the warehouse and, if appropriate, port of landing : Lot B : UNRWA warehouses, Beirut, Lebanon 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 5  4. 6. 1 995 18 . Deadline for the supply : 25. 6 . 1995 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 24. 4. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8 . 5. 1995 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 5  18 . 6. 1995 (c) deadline for the supply : 9 . 7 . 1995 22. Amount of tendering security : ECU 20 per tonne 23 . Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4) : refund applicable on 5. 4. 1995, fixed by Commission Regulation (EC) No 701 /95 (OJ No L 71 , 31 . 3 . 1995, p . 73) 8 . 4. 95 EN Official Journal of the European Communities No L 80/ 11 LOT C 1 . Operation No (') : 1355/94 2. Programme : 1994 3 . Recipient ^): Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel . (31 70)33 05 757 ; fax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient f) : to be designated by the recipient 5. Place or countries of destination : Cuba 6. Product to be mobilized : whole milk powder 7. Characteristics and quality of the goods (3) (*) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under I.C.I ) 8 . Total quantity : 260 tonnes 9. Number of lots : one 10. Packaging and marking P) (8) : 25 kg See OJ No C 114, 29 . 4. 1991 , p . 1 (under I.C.2, I.A.2 (3) and I.C.3) Language to be used for the marking : Spanish 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 22. 5  11 . 6. 1995 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 24 4. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8. 5. 1995 (b) period for making the goods available at the port of shipment : 5  25. 6. 1995 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23 . Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l 'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2)296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4) : refund applicable on 5. 4. 1995 fixed by Commission Regulation (EC) No 701 /95 (OJ No L 71 , 31 . 3 . 1995, p. 73) No L 80/ 12 Ien Official Journal of the European Communities 8 . 4 . 95 LOT D 1 . Operation No (') : 232/94 2. Programme : 1994 3. Recipient (2) : UNHCR (for the attention of Mme Seinet), Case postale 2500, CH-1211 Geneve 2 Depot (tel . (22) 739 81 37 ; fax 739 85 63) 4. Representative of the recipient (3) : UNHCR, c/o FICR, BP 650 Pointe Noire, Congo ; tel . + fax : (242)945518 5. Place or country of destination (*) : Congo 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (*) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under I. B. 1 ) 8 . Total quantity : 39 tonnes 9. Number of lots : one 10. Packaging and marking f) (u) : see OJ No C 1 14, 29. 4. 1991 , p. 4 (under I. B. 2, 1 . A. 2 (3) and I. B. 3) Markings in French Supplementary markings 'Date d'expiration : . . .' 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Pointe-Noire 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  28 . 5. 1995 18 . Deadline for the supply : 25. 6. 1995 1 9 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 24. 4. 1995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8 . 5 . 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29 . 5  11 . 6 . 1995 (c) deadline for the supply : 9 . 7 . 1995 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 5. 4. 1995, fixed by Commission Regulation (EC) No 701 /95 (OJ No L 71 , 31 . 3 . 1995, p . 73) 8. 4. 95 PEN Official Journal of the European Communities No L 80/ 13 LOT E 1 . Operation No (') : 229/94 2. Programme : 1994 3. Recipienti2) : UNHCR (for the attention of Mme Seinet), Case postale 2500, CH-1211 GenÃ ¨ve 2 DÃ ©pot (tel . (22) 739 81 37 ; fax 739 85 63) 4. Representative of the recipient :  UNHCR Bamako c/o PNUD, BP 120, Bamako/Mali (tel. 220369 ; fax 230369 ; telex 2552 2752 (PNUD)) 5. Place or country of destination (*) : Mali 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3)(*) : see OJ No C 114, 29. 4. 1991 , p. 1 , I.B.I 8. Total quantity : 43 tonnes 9. Number of lots : one 10. Packaging and marking OC 1): see OJ No C 1 14, 29. 4. 1991 , p. 1 (under I. B. 2, 1. A. 2 (3) and I. B. 3) Markings in French Supplementary markings^ 'Date d'expiration . . .' 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : 1 6. Address of the warehouse and, if appropriate, port of landing : see point 4 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  28 . 5. 1995 18 . Deadline for the supply : 2. 7. 1995 19. Procedure for determining the coste of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 1 2 noon (Brussels time) on 24. 4. 1 995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8. 5. 1995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29. 5  11 . 6. 1995 (c) deadline for the supply : 16. 7. 1995 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 BruxÃ ©lles/Brussel (telex 22037 AGREC B ; fax (32 2)296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 5. 4. 1995, fixed by Commission Regulation (EC) No 701 /95 (OJ No L 71 , 31 . 3 . 1995, p . 73) No L 80/14 EN Official Journal of the European Communities 8 . 4. 95 LOTS F and G 1 . Operation Nos ('): 1132/94 (lot F) and 1136/94 (lot G) 2. Programme : 1994 3. Recipient (2) : UNHCR (for the attention of Mme Seinet), Case postale 2500, CH-1211 Geneve 2 Depot (tel . (22) 739 81 37 ; fax 739 85 63) 4. Representative of the recipient :  lot F : UNHCR, av. President Mobutu, Goma (tel. (243) 124 93 97 ; telefax (871 ) 175 45 71 ; telex (563) 1754443)  lot G : UNHCR, 1 av. du Large, 4620 Bujumbura, (tel. (257) 21 45 35/22 32 45 ; telefax 22 95 23) 5. Place or country of destination (*) : lot F : Zaire and lot G : Burundi 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (*) : see OJ No C 114, 29. 4. 1991 , p . 1 (under I.B.1 ) 8 . Total quantity : 390 tonnes 9. Number of lots : two (lot F : 290 tonnes ; lot G : 100 tonnes) 10. Packaging and marking Q : see OJ No C 114, 29 . 4. 1991 , p. 1 (under I.B.2, IA.2.3 and I.B.3) Markings in French Supplementary markings : 'Date d'expiration . . .' 1 1 . Method of mobilization of product : Community market The manufacture of the skimmed-milk powder and the incorporation of vitemins must be carried out after the award of the tender 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : see point 4 17. Period for making the goods available ,at the port of shipment where the supply is awarded at the port of shipment stage : 22. 5  4. 6. 1995 18. Deadline for the supply : 23 . 7 . 1995 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 24. 4. 1 995 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8 . 5. 1 995 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 6. 1995 (c) deadline for the supply : 6. 8 . 1995 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi/Wetstraat 200, B- 1 049 Bruxelles/Brussel (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 5. 4. 1995, fixed by Commission Regulation (EC) No 701 /95 (OJ No L 71 , 31 . 3. 1995, p . 73) 8 . 4. 95 I EN I Official Journal of the European Communities No L 80/ 15 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 1 34 and -137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5. 1993, p . 106), as last amended by Regulation (EC) No 157/95 (OJ No L 24, 1 . 2. 1 995, p. 1 ), shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29. 4. 1991 , p . 33 . (*) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  lot C : veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 12 months prior to the processing. The veterinary certificate must state the temperature and duration of the pasteurization, the temperature and duration in the spray-drying tower and the expiry date for consumption. (*) Notwithstanding OJ No C 114, point I. B.3 (c) or I. C. 3 (c) is replaced by the following : 'the words "European Community"'. (") Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 1 80 seal), number of which to be provided to the beneficiary's forwarder. (9) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO box 1315, NL- 1 000 BH Amsterdam. (10) Shipment to take place in 20-foot containers. Lot A : The contracted shipping terms shall be considered full liner terms (liner in/liner out) free port of landing container yard and is understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 15 day period should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detentions) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. No L 80/ 16 EN Official Journal of the European Communities 8 . 4 . 95 After take-over of the goods at the delivery stage, the recipient will bear all costs of shifting the contai ­ ners for destuffing outside the port area and of returning them to the container yard. Ashdod : consignment to be stowed in 20-foot containers containing not more than 17 tonnes each, net. (") The bags shall be stacked, maximum 40, on wooden pallets (made of pine, fir, or poplar wood) measuring more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non-reversible, with wings,  a top deck consisting of a minimum of seven planks (width : 100 mm ; thickness : 22 mm),  a bottom deck consisting of three planks (width : 100 mm ; thickness : 22 mm),  three bearers (width : 100 mm ; thickness : 22 mm),  nine dowels : 100 x 100 x 78 mm minimum. The palletized bags shall be covered by a shrink film of a thickness of at least 150 microns. The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 1 5 mm with plastic buckles. The bags are further protected by board or wood placed between the bags and straps.